DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claims 1-3, 6-7, 12-13, 18-19 are rejected under 35 U.S.C.102(a)(2) as being anticipated by Chen et al. Patent No. US 11,302,686.
	Regarding claims 1, 18, Chen discloses a circuit comprising: 
a first transistor including a drain, a source, a gate, and a bulk [Fig. 1, transistor 110 including a drain, a source, a gate and a bulk], the drain of the first transistor connected to a first terminal [Fig. 1, drain of 110 is connected to VDD], the source of the first transistor connected to receive a first voltage [Fig. 1, the source of 110 is connected to the node N2], and the gate and the bulk of the first transistor connected to receive a second voltage lower than the first voltage [Fig. 1, the gate and bulk of 110 are connected to GND], and  
a second transistor [Fig. 1, transistor 122] including a drain, a source, a gate, and a bulk [Fig. 1, transistor 120 including a drain, a source, a gate, and a bulk], the source, the gate, and the bulk of the second transistor connected to receive the second voltage [Fig. 1, the bulk and gate of 122 are connected to GND], and the drain of the second transistor connected to the first terminal [Fig. 1, drain of 122 connected to the node N2], wherein in response to the first terminal reaching a trigger voltage, the first transistor is configured to be turned on [col. 4 lines 30-48].
	Regarding claims 2, 13, Chen discloses that in response to the drain of the first transistor reaches the trigger voltage, the second transistor is configured to be turned on [transistor 120 turns on during an ESD event].
	Regarding claim 3, Chen discloses that the first transistor is configured to be turned on prior to the second transistor [Fig. 1, transistor 110 is configured to be turned on prior to transistor 120; col. 3 to col. 4].
Regarding claim 6, Chen discloses that the first transistor is configured to be turned on in response to an electrostatic discharge (ESD) PD mode strike occurring [Fig. 1, transistor 110 is also on during an ESD event, so the ESD current IESD can flow through the transistors 110, 120 to the ground].  
	Regarding claim 7, Chen discloses that the first transistor includes a drain extended n-type metal-oxide-semiconductor field-effect transistor (n-MOSFET) [Fig. 1, NMOS 110], and the second transistor includes a drain extended n-MOSFET [Fig. 1, NMOS 120].  
	Regarding claim 12, Chen discloses a semiconductor device, comprising: a substrate of a first conductivity type; a first doped region of a second conductivity type; a first doped stripe of the second conductivity type; a second doped stripe of the second conductivity type; a third doped stripe of the second conductivity type, wherein the first doped stripe is between the first doped region and the third doped stripe; and a fourth doped stripe of the second conductivity type, wherein the second doped stripe is between the first doped region and the fourth doped stripe, wherein the first and fourth doped stripes are configured to receive a first voltage, the second and third doped stripes are configured to receive a second voltage lower than the first voltage, the first doped region is configured as a drain of a pull up snapback transistor and a drain of a pull down snapback transistor, and the first doped region is wider than the first, second, third, and fourth stripes [Fig. 1 of Chen would also have similar semiconductor structure and therefore has all the claim limitations of claim 12].
Regarding claim 19, Chen further comprises in response to the second transistor turning on, a first current flowing through a power clamp module [Fig. 1, 162].  
 					Allowable Subject Matter
Claims 4-5, 8-11, 14-17, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance of claim 4: The prior art does not further comprise a power clamp module connected between the source of the first transistor and the source of the second transistor, wherein in response to the first transistor turning on, a first current flows from the source of the second transistor to the source of the first transistor through the power clamp module.  This feature in combination with the rest of the claim limitations is not anticipated or rendered obvious by the prior art of record.
The following is an examiner’s statement of reasons for allowance of claim 5: The prior art does not disclose that the first transistor is configured to be turned off when the circuit is in a normal operation mode. This feature in combination with the rest of the claim limitations is not anticipated or rendered obvious by the prior art of record.
  The following is an examiner’s statement of reasons for allowance of claim 8: The prior art does not disclose that the power clamp module includes a third transistor, a source of the third transistor is connected to receive the first voltage, and a bulk and a drain of the third transistor are connected to receive the second voltage.  This feature in combination with the rest of the claim limitations is not anticipated or rendered obvious by the prior art of record.
The following is an examiner’s statement of reasons for allowance of claim 20: The prior art further does not comprise in response to the second transistor turning on, a second current flowing through a third transistor, wherein a gate of the third transistor is connected to a R-C inverter node of the power clamp module.  This feature in combination with the rest of the claim limitations is not anticipated or rendered obvious by the prior art of record.
The following is an examiner’s statement of reasons for allowance of claim 14: The prior art does not further comprise a first polysilicon stripe between the first doped region and the first doped stripe; a second polysilicon stripe between the first doped region and the second doped stripe; a third polysilicon stripe between the first and third doped stripes; and a fourth polysilicon stripe between the second and fourth doped stripes.  This feature in combination with the rest of the claim limitations is not anticipated or rendered obvious by the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHARTI PATEL whose telephone number is (571)272-8659. The examiner can normally be reached M - F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DHARTI PATEL
Primary Examiner
Art Unit 2836



/DHARTI H PATEL/Primary Examiner, Art Unit 2836